      Case 5:18-cv-05062-EJD Document 93 Filed 07/02/19 Page 1 of 27



 1   LIEFF CABRASER HEIMANN                  AHDOOT & WOLFSON, PC
         & BERNSTEIN, LLP                    Tina Wolfson (SBN 174806)
 2   Michael W. Sobol (SBN 194857)           twolfson@ahdootwolfson.com
     msobol@lchb.com                         Theodore W. Maya (SBN 223242)
 3   Melissa Gardner (SBN 289096)            tmaya@ahdootwolfson.com
     mgardner@lchb.com                       Alex R. Straus (SBN 321366)
 4   Michael Levin-Gesundheit (SBN 292930)   astraus@ahdootwolfson.com
     mlevin@lchb.com                         Brad King (SBN 274399)
     275 Battery Street, 29th Floor
 5   San Francisco, CA 94111                 bking@ahdootwolfson.com
     Telephone: 415.956.1000                 10728 Lindbrook Drive
 6   Facsimile: 415.956.1008                 Los Angeles, CA 90024
     LIEFF CABRASER HEIMANN                  Telephone: 310.474.9111
 7    & BERNSTEIN, LLP                       Facsimile: 310.474.8585
     Nicholas Diamand (pro hac vice)
 8   ndiamand@lchb.com
     250 Hudson Street, 8th Floor
 9   New York, NY 10013
     Telephone: 212.355.9500
10   Facsimile: 212.355.9592

11   Interim Co-Lead Class Counsel

12

13                           UNITED STATES DISTRICT COURT

14                        NORTHERN DISTRICT OF CALIFORNIA

15                                   SAN JOSE DIVISION

16
                                             Case No. 5:18-cv-05062-EJD
17   IN RE: GOOGLE LOCATION HISTORY
     LITIGATION                              PLAINTIFFS’ OPPOSITION TO
18                                           DEFENDANT GOOGLE LLC’S MOTION TO
                                             DISMISS PLAINTIFFS’ CONSOLIDATED
19                                           COMPLAINT
20
21

22

23

24

25

26

27

28
                                                                       CASE NO. 5:18-CV-05062-EJD
                                                               OPPOSITION TO MOTION TO DISMISS
                                                                     CONSOLIDATED COMPLAINT
           Case 5:18-cv-05062-EJD Document 93 Filed 07/02/19 Page 2 of 27



 1                                                   TABLE OF CONTENTS
 2                                                                                                                                       Page
 3   I.       INTRODUCTION .............................................................................................................. 1
 4   II.      BACKGROUND ................................................................................................................ 2
     III.     ARGUMENT ...................................................................................................................... 3
 5
              A.        Legal Standard. ....................................................................................................... 3
 6
              B.        Plaintiffs Did Not Consent to Surveillance of Their Location................................ 3
 7            C.        Plaintiffs Plausibly Allege a Violation of the California Invasion of Privacy
                        Act Because Google Used an Electronic Tracking Device to Determine the
 8
                        Location or Movement of a Person. ........................................................................ 7
 9                      1.         Plaintiffs’ CIPA Allegations Do Not Hinge on Software. .......................... 8
10                      2.         Google’s Assertions that GPS, Cellular Radio, or WiFi Hardware
                                   Are Not Electronic Tracking Devices Raise, at Most, Questions of
11                                 Fact That Cannot Be Resolved on a Motion to Dismiss. ............................ 8
12                      3.         Plaintiffs’ Mobile Devices Are Electronic Tracking Devices that
                                   Travel With Vehicles or Other Movable Things, and Are Subject to
13                                 CIPA’s Prohibitions. ................................................................................... 9
14            D.        Plaintiffs Properly Plead the California Constitutional and Intrusion Upon
                        Seclusion Claims. .................................................................................................. 13
15
                        1.         Plaintiffs Have a Legally Protected Privacy Interest in Their
16                                 Location Information. ............................................................................... 14
                        2.         Plaintiffs Retain a Reasonable Expectation of Privacy When They
17
                                   Use Google’s Services. ............................................................................. 17
18                      3.         Plaintiffs Plausibly Allege that Google’s Surveillance Is a Serious
                                   Invasion of Their Protected Privacy Interests. .......................................... 18
19
     IV.      CONCLUSION ................................................................................................................. 22
20
21

22

23

24

25

26

27

28
                                                                                                              CASE NO. 5:18-CV-05062-EJD
                                                                       -i-                            OPPOSITION TO MOTION TO DISMISS
                                                                                                            CONSOLIDATED COMPLAINT
        Case 5:18-cv-05062-EJD Document 93 Filed 07/02/19 Page 3 of 27



 1                                                  TABLE OF AUTHORITIES
 2                                                                                                                                       Page
 3
     Cases
 4   Aschroft v. Iqbal,
       556 U.S. 662 (2009) ..................................................................................................................... 3
 5
     Bell Atl. Corp. v. Twombly,
 6     550 U.S. 544 (2007) ..................................................................................................................... 9
 7   Cahen v. Toyota Motor Corp.,
       147 F. Supp. 3d 955 (N.D. Cal. 2015) ....................................................................................... 18
 8
     Carpenter v. United States,
 9     138 S. Ct. 2206 (2018) ........................................................................................................ passim
     Folgelstrom v. Lamps Plus, Inc.,
10
       195 Cal. App. 4th 986 (2011) .................................................................................................... 19
11   Fredenburg v. City of Fremont,
       119 Cal. App. 4th 408 14 (2004) ......................................................................................... 16, 17
12
     Gonzales v. Uber Technologies, Inc.,
13     305 F. Supp. 3d 1078 (N.D. Cal. 2018) ........................................................................... 6, 12, 16
14   Harris v. County of Orange,
       682 F.3d 1126 (9th Cir. 2012)...................................................................................................... 3
15
     Hill v. NCAA,
16     7 Cal. 4th 1 (1994) .............................................................................................................. passim
     In re Facebook Internet Tracking Litigation,
17
        263 F. Supp. 3d 836 (N.D. Cal. 2017) ......................................................................................... 7
18   In re Google Inc. Cookie Placement Consumer Privacy Litigation.,
        806 F.3d 125 (3d Cir. 2015) ....................................................................................................... 19
19
     In re Google Inc., Gmail Litigation,
20      No. 13-2430, 2013 WL 5423918 (N.D. Cal. Sept. 26, 2013) ...................................................... 4
21   In re Google Privacy Policy Litigation,
        58 F. Supp. 3d 968, 987 (N.D. Cal. 2014) ................................................................................. 21
22
     In re iPhone Application Litigation,
23      844 F. Supp. 2d 1040 (N.D. Cal. 2012) ..................................................................................... 20
     In re Vizio, Inc. Consumer Privacy Litigation,
24
        238 F. Supp. 3d 1204 (C.D. Cal. 2017) ..................................................................................... 14
25   In re Yahoo Mail Litigation,
        7 F. Supp. 3d 1016 (N.D. Cal. 2014) ......................................................................................... 20
26
     United States v. Jones,
27     565 U.S. 400 (2012) ............................................................................................................. 15, 18
28
                                                                                                               CASE NO. 5:18-CV-05062-EJD
                                                                        - ii -                         OPPOSITION TO MOTION TO DISMISS
                                                                                                             CONSOLIDATED COMPLAINT
        Case 5:18-cv-05062-EJD Document 93 Filed 07/02/19 Page 4 of 27



 1                                                    TABLE OF AUTHORITIES
                                                            (continued)
 2                                                                                                                                            Page
 3   Lee v. Pep Boys,
       No. 12-5064, 2014 WL 129171 (N.D. Cal. Jan. 14, 2014) ........................................................ 12
 4
     Loder v. City of Glendale,
 5     14 Cal.4th 846 (1997) ................................................................................................................ 14
 6   McDonald v. Kiloo ApS,
      No. 17-4344, 2019 WL 2211316 (N.D. Cal. May 22, 2019) ......................................... 16, 18, 19
 7   Morales v. County of L.A.,
 8    No. 257303, 2015 WL 4240720 (Cal. Ct. App. July 14, 2015) ................................................. 12
     Moreno v. San Francisco Bay Area Rapid Transit District,
 9    No. 17-2911, 2017 WL 6387764 (N.D. Cal. Dec. 14, 2017) ........................................... 8, 12, 20
10   Opperman v. Path, Inc.,
       205 F. Supp. 3d 1064 (N.D. Cal. 2016) ....................................................................................... 4
11
     Rowe v. Educ. Credit Mgmt. Corp.,
12     559 F.3d 1028 (9th Cir. 2009)...................................................................................................... 3
13   Shulman v. Grp. W Prods., Inc.,
       18 Cal. 4th 200 (1998) ............................................................................................................... 14
14   Starr v. Baca,
15     652 F.3d 1202 (9th Cir. 2011)...................................................................................................... 3
     Statutes
16
     Cal. Pen. Code § 1546(g) ............................................................................................................... 17
17
     Cal. Pen. Code § 630 ...................................................................................................................... 11
18   Cal. Pen. Code § 637.7 ............................................................................................................ passim
19   S.B. 1667, Stats. 1998, ch. 449, § 1 ........................................................................................... 7, 10

20   Other Authorities
     Am. Heritage Dictionary (2019) .................................................................................................... 13
21
     Cal. Bill Analysis, Assembly Comm. On Appropriations
22     (Aug. 5, 1998) ............................................................................................................................ 11

23   Cal. Bill Analysis, Assembly Comm. On Appropriations
       (June 23, 1998) ........................................................................................................................... 11
24   Cal. Const. art. I, § 1 ........................................................................................................................ 2
25   Google Dictionary (accessed June 21, 2019) ................................................................................. 13
26   Merriam-Webster Unabridged Dictionary (2019) ......................................................................... 13

27

28

                                                                          - iii -
          Case 5:18-cv-05062-EJD Document 93 Filed 07/02/19 Page 5 of 27



 1   I.      INTRODUCTION
 2           Plaintiffs’ Consolidated Class Action Complaint (“Complaint”) sets forth in its fifty pages
 3   detailed allegations of Google’s surreptitious tracking of millions of mobile device users’
 4   geolocation information. Plaintiffs allege that for years Google deliberately misled its users that
 5   certain settings would prevent Google from tracking and storing a permanent record of their
 6   movements, when in fact despite those settings, Google did so anyway. The Complaint, which
 7   chronicles Google’s misleading statements over the years and includes copious factual allegations
 8   regarding Google’s comprehensive collection of such location information, more than sufficiently
 9   states claims for Google’s violations of the right to privacy under the California Invasion of
10   Privacy Act, the California Constitution, and common law Intrusion Upon Seclusion.
11           Although Google’s Motion to Dismiss ostensibly attacks the sufficiency of the pleadings,
12   it actually seeks to have this Court adjudicate disputed facts at the crux of Plaintiffs’ case and
13   Google’s primary defense. For example, Google seeks a ruling as a matter of law that Plaintiffs’
14   expectation that their location information would be kept private could not possibly be
15   reasonable, despite Google telling them that disabling the “Location History” setting would
16   ensure such privacy. Google makes the factual argument that yet another setting called “Web &
17   App Activity” could have done the trick, but Plaintiffs expressly allege that Google hid it, or at
18   least failed to inform users of its existence and what Google now claims it would accomplish
19   (which Plaintiffs also dispute). Likewise, Google asserts that, through the unilateral imposition of
20   its terms of service, all of its users necessarily consented to the collection of location information
21   under all circumstances, overriding Plaintiffs’ opting-out of location “services,” which expressed
22   the direct opposite of any such consent. Further, Google would have this Court grant it a
23   permanent legal license to freely catalogue users’ movements and locations in secret because,
24   according to Google, that information should not be, by law, private at all, notwithstanding
25   common law principles, legislative declarations, and statements of established societal norms to
26   the contrary—including statements by Google’s CEO to Congress concerning the very conduct at
27   issue here.
28
                                                                                    CASE NO. 5:18-CV-05062-EJD
                                                      -1-                   OPPOSITION TO MOTION TO DISMISS
                                                                                  CONSOLIDATED COMPLAINT
       Case 5:18-cv-05062-EJD Document 93 Filed 07/02/19 Page 6 of 27



 1          Under well-established California law, the arguments Google raises present “mixed
 2   questions of law and fact” not suitable for determination on this Motion. Hill v. NCAA, 7 Cal. 4th
 3   1, 40 (1994). Moreover, Google’s legal arguments not only rely on its self-serving
 4   misinterpretation of the facts alleged, but also misinterpret or fail to acknowledge existing
 5   precedent. The Complaint sets forth allegations that, if accepted as true and seen in the light most
 6   favorable to Plaintiffs, as required on a Rule 12(b)(6) motion, adequately plead claims upon
 7   which relief can be granted. Accordingly, Plaintiffs respectfully request that the Court deny this
 8   Motion to Dismiss.
 9   II.    BACKGROUND
10          Plaintiffs bring this class action for violations of California law arising from Google’s
11   unauthorized use of their personal mobile devices to engage in surreptitious and uninterrupted
12   surveillance of their locations and movements, regardless of Google’s own user account settings.
13   Until shortly after this case was filed in August 2018, Google promised: “You can turn off
14   Location History at any time. With Location History off, the places you go are no longer
15   stored.” Compl. ¶ 5, 40, ECF No. 80 (emphasis added). Plaintiffs and the Class are Google users
16   who turned-off Google’s Location History setting. Id. ¶¶ 8, 12, 18, 21, 24, 27. As reported by
17   the Associated Press, corroborated by academic cybersecurity researchers at Princeton University,
18   and as Google admitted in testimony before Congress, Google nonetheless captured and kept a
19   precise record of their location information. Id. ¶ 4.
20          Plaintiffs allege that Google’s unauthorized—and, in fact, deceitful—surveillance and
21   recording of their locations and movements over many years violates the California Invasion of
22   Privacy Act (“CIPA”), the right to privacy under the California Constitution, and the common
23   law tort of Intrusion Upon Seclusion. See Cal. Pen. Code § 637.7; Cal. Const. art. I, § 1; Compl.
24   ¶¶ 118-42. Google’s conduct plainly violates CIPA, which proscribes that “[n]o person or entity
25   in this state shall use an electronic tracking device to determine the location or movement of a
26   person.” Cal. Pen. Code § 637.7(a). With respect to Plaintiffs’ California constitutional and
27   common law claims, Plaintiffs’ Complaint marshals academic research, statements from
28   advocacy organizations, articles from major media outlets, public opinion surveys, industry self-
                                                                                   CASE NO. 5:18-CV-05062-EJD
                                                      -2-                  OPPOSITION TO MOTION TO DISMISS
                                                                                 CONSOLIDATED COMPLAINT
       Case 5:18-cv-05062-EJD Document 93 Filed 07/02/19 Page 7 of 27



 1   regulating standards, state and federal statutes, and even recent jurisprudence from the United
 2   States Supreme Court, see Carpenter v. United States, 138 S. Ct. 2206 (2018), supporting the
 3   proposition that Google’s unauthorized surveillance represents a severe breach of social norms
 4   and is an egregious violation of their right to privacy. Compl. ¶ 79-109. Thus, Plaintiffs
 5   plausibly allege that Google’s unauthorized surveillance represents a severe breach of their right
 6   to privacy. Plaintiffs’ allegations are as specific as they are plausible, and Plaintiffs should be
 7   afforded an opportunity to engage in discovery to uncover the full extent of Google’s
 8   unauthorized surveillance and to explain to a jury that Google’s conduct so egregiously violates
 9   social norms as to be actionable under the California Constitution and common law.
10   III.   ARGUMENT
11          A.      Legal Standard.
12          At the pleading stage, a court must “accept all factual allegations in the complaint as true
13   and construe the pleadings in the light most favorable to the nonmoving party.” Rowe v. Educ.
14   Credit Mgmt. Corp., 559 F.3d 1028, 1029-30 (9th Cir. 2009) (citation and quotation omitted). A
15   complaint need only “contain[] ‘sufficient factual matter, accepted as true, to state a claim of
16   relief that is plausible on its face.’” Harris v. County of Orange, 682 F.3d 1126, 1131 (9th Cir.
17   2012) (quoting Aschroft v. Iqbal, 556 U.S. 662, 678 (2009)). Thus, “[i]f there are two alternative
18   explanations, one advanced by [the] defendant and the other advanced by [a] plaintiff, both of
19   which are plausible, [a] plaintiff’s complaint survives a motion to dismiss under Rule 12(b)(6).”
20   Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).
21          B.      Plaintiffs Did Not Consent to Surveillance of Their Location.
22          Plaintiffs did not consent to surveillance of their location and indefinite storage of a record
23   of their movements. In raising consent as a defense to all of Plaintiffs’ claims, Google not only
24   distorts its historical privacy disclosures and misstates Plaintiffs’ allegations, but ignores the law.
25          To be clear, Plaintiffs acknowledge that in some applications, contemporaneous use of
26   location information may be appropriate—for example, to receive “driving directions” or
27   “showtimes for movies playing near[by].” MTD 9. However, in accepting the transitory use of
28   location information for an immediate, discrete purpose, Plaintiffs in no way consented to
                                                                                     CASE NO. 5:18-CV-05062-EJD
                                                       -3-                   OPPOSITION TO MOTION TO DISMISS
                                                                                   CONSOLIDATED COMPLAINT
       Case 5:18-cv-05062-EJD Document 93 Filed 07/02/19 Page 8 of 27



 1   indefinite storage of their daily locations and movements, tied forever to other personal
 2   information. Plaintiffs here expressly instructed Google to refrain from storing their location
 3   information and therefore could only have consented to Google’s use of their location information
 4   for the temporary and limited purposes authorized. Compl. ¶¶ 8, 12, 18, 21, 24, 27. Plaintiffs
 5   thereby retained their reasonable expectation of privacy that their location information would not
 6   be tracked and logged in perpetuity.
 7          Google attempts to exaggerate the nature of Plaintiffs’ consent by ignoring the distinction
 8   between the temporary use of location information to facilitate immediate services and the
 9   indefinite storage of location information for future access in a manner entirely inconsistent with
10   the law of consent. For consent to be legally binding, Plaintiffs must have consented “to the
11   particular conduct, or to substantially the same conduct” that gives rise to their claims.
12   Opperman v. Path, Inc., 205 F. Supp. 3d 1064, 1072 (N.D. Cal. 2016) (quoting Restatement
13   (Second) of Torts § 892A (1979) §§ 2(b), 4) (emphasis added). See also id. at 1081
14   (distinguishing between consumers’ consent to a mobile phone application temporarily accessing
15   their contacts and uploading those contacts to a central database); In re Google Inc., Gmail Litig.,
16   No. 13-md-2430, 2013 WL 5423918, at *12 (N.D. Cal. Sept. 26, 2013) (holding that “consent is
17   not an all-or-nothing proposition” and that individuals may consent to interception of some, but
18   not all, of their information). Under no reading of the Complaint did Plaintiffs consent to
19   tracking and indefinite storage of their location information. Rather, Plaintiffs ensured that
20   Google’s “Location History” setting was disabled and trusted Google’s assurance that,
21   consequently, it would not retain a record of their movements. Compl. ¶¶ 8, 12, 18, 21, 24, 27.
22   Rather than respecting Plaintiffs’ informed choices, Google treated Plaintiffs’ private location
23   information in exactly the same way as it did for users who had enabled “Location History.” Id.
24   ¶¶ 46-48.
25          Further, none of the self-serving disclosures Google cites ever mentions cataloging or
26   retaining Plaintiffs’ location information. Therefore, Plaintiffs could not have known about—and
27   certainly could not have consented to—Google’s privacy violations. Google’s Terms of Service,
28   effective since October 25, 2017, promise users that Google “will respect the choices you make to
                                                                                   CASE NO. 5:18-CV-05062-EJD
                                                     -4-                   OPPOSITION TO MOTION TO DISMISS
                                                                                 CONSOLIDATED COMPLAINT
       Case 5:18-cv-05062-EJD Document 93 Filed 07/02/19 Page 9 of 27



 1   limit sharing or visibility settings in your Google Account.” Compl. Ex. 5, at 135. Likewise,
 2   Google’s Privacy Policy provides that “across [Google’s] services, you can adjust your privacy
 3   settings to control what [Google] collects and how your information is used.” Compl. Ex. 9, at
 4   160 (emphasis added). Google falsely represented that, when “Location History” is disabled, “the
 5   places you go are no longer stored.” Compl. Ex. 4, at 129 (emphasis added). Plaintiffs relied
 6   upon these statements to conclude that when their “Location History” setting was disabled,
 7   Google would not store a record of their personal location information. See, e.g., Compl. ¶ 8.
 8   That is, Plaintiffs took Google at its word and determined for themselves how much—or, in this
 9   case, how little—private information to share. Google dishonored their decisions, using
10   electronic tracking devices to circumvent their choices and create historical compendiums of
11   Plaintiffs’ movements, storing that information indefinitely in a vast and commercially
12   exploitable database.
13          In contending that Plaintiffs consented to its surveillance because of the availability of a
14   different setting, which Google describes as Web & App Activity, Google misrepresents the
15   record. MTD 11, 18. Google’s assertion that its “Web & App Activity support page makes clear
16   that Google does collect location information when” the setting is enabled is misleading and
17   contradicts the Complaint’s allegations. MTD 11. Google fails to acknowledge that the support
18   page it claims is clear is its current support page, captured on November 19, 2018, and created
19   after this case was filed and for the purpose of supporting Google’s pending motion to dismiss.
20   Compl. ¶ 69, Ex. 29. Before this case was filed, Google did not suggest that users’ Web & App
21   Activity settings bore any relationship to whether Google stored location information. Id. ¶ 69.
22   Specifically, Plaintiffs’ Complaint shows that, as of March 2018, Google described Web & App
23   Activity as merely a means to “[s]ave your search activity on apps and in browsers to make
24   searches faster.” Id. Ex. 28.
25          Google also ignores Plaintiffs’ allegations that Google deliberately hid—and continues to
26   hide—its “Web & App Activity” setting from users, that it sows confusion for anyone who
27   stumbles upon this setting, and that the setting’s supposed effectiveness is in question. Compl. ¶¶
28   63-70, 72, 78, 106. Rather, Plaintiffs allege that Google’s pre-lawsuit disclosures themselves do
                                                                                   CASE NO. 5:18-CV-05062-EJD
                                                     -5-                   OPPOSITION TO MOTION TO DISMISS
                                                                                 CONSOLIDATED COMPLAINT
      Case 5:18-cv-05062-EJD Document 93 Filed 07/02/19 Page 10 of 27



 1   not clearly indicate that disabling Web & App Activity actually prevents Google from storing
 2   users’ location information. Id. ¶¶ 66-67. Tellingly, even today, Google fails to confirm that
 3   disabling Web & App Activity actually prevents Google from storing users’ location information.
 4   Google chooses only to state that the setting may be turned off. MTD 6, 11. As Plaintiffs allege,
 5   Google never explains in a reasonably clear manner to its users the purported relationship
 6   between Web & App Activity and Google’s storage of their location information, or whether
 7   turning off “Web & App Activity” along with Location History effectively protects location
 8   privacy. Compl. ¶ 70. To be clear, contrary to Google’s assertion, Plaintiffs’ allegations do not
 9   turn on whether “Web & App Activity stored their location.” MTD 19. Plaintiffs allege that,
10   without their consent, Google maintained a record of their location and movements whenever
11   Google collected their location from their personal device and regardless of any of their Google
12   account settings. Compl. ¶ 68.
13          Nor do Google’s three cases lend support to its theory of consent. The discussion of
14   consent in Gonzales v. Uber Technologies, Inc centered on whether, in authorizing Lyft to
15   monitor plaintiff Lyft drivers’ locations, those drivers had also consented to competitor Uber’s
16   monitoring of their locations when it intercepted the drivers’ electronic communications with Lyft
17   in an effort to gain a competitive advantage. 305 F. Supp. 3d 1078, (N.D. Cal. 2018). Whether
18   Plaintiffs’ consent—or lack thereof—transferred to a third party is not at issue here.
19          While Google cites Hill v. NCAA, 7 Cal. 4th 1 (1994), for the anodyne proposition that an
20   invasion of privacy claim under the California Constitution requires Plaintiffs to show that they
21   had “a reasonable expectation of privacy in the circumstances,” MTD 10, the case’s facts are
22   entirely dissimilar to those here. The Hill court held that student athletes manifested voluntary
23   consent to drug testing because they signed a document with the following explicit provision: “By
24   signing this part of the form, you certify that you agree to be tested for drugs.” 7 Cal. 4th at 11.
25   Hill would only support Google’s argument had a) Google not specifically represented that it
26   would not store their location information; and b) Plaintiffs signed a document stating that they
27   “certify that [they] agree to” have their location tracked and stored indefinitely. Finally, In re
28   Facebook Internet Tracking Litigation does not even address consent. 263 F. Supp. 3d 836 (N.D.
                                                                                    CASE NO. 5:18-CV-05062-EJD
                                                      -6-                   OPPOSITION TO MOTION TO DISMISS
                                                                                  CONSOLIDATED COMPLAINT
      Case 5:18-cv-05062-EJD Document 93 Filed 07/02/19 Page 11 of 27



 1   Cal. 2017). There, in precisely the opposite circumstances presented here, where Plaintiffs tried
 2   to protect their privacy against Google, the Court found no expectation of privacy where the
 3   “[p]laintiffs could have taken steps to keep their browsing histories private,” but “chose not to do
 4   so.” Id. at 846.
 5          Accordingly, Google’s consent defense cannot defeat any of Plaintiffs’ claims. To the
 6   contrary, Plaintiffs have defined a class of similarly situated persons who, just like them,
 7   manifested a conscious choice to prevent the tracking of their location history, by implementing
 8   Google’s very own instructions on how to do so. Google’s cynicism aside, in no way can
 9   Plaintiffs and the Class reasonably be viewed as having consented to some other, surreptitious
10   back-end mechanism whereby Google collected and stored that same location information.
11          C.      Plaintiffs Plausibly Allege a Violation of the California Invasion of Privacy
                    Act Because Google Used an Electronic Tracking Device to Determine the
12                  Location or Movement of a Person.
13          Google advances an interpretation of the California Invasion of Privacy Act (“CIPA”) that
14   is wholly divorced from the practical purposes of the statute and the facts of this lawsuit.
15          In 1992, the California Legislature amended CIPA to clarify that spying on individuals in
16   the digital age is prohibited, by forbidding the interception or recording of mobile phone
17   communications. In 1998 the Legislature went further, specifically prohibiting the conduct at
18   issue in this case: unauthorized electronic location tracking. The Legislature’s statement of intent
19   declares, in prescient terms, “that the increasing use of electronic surveillance devices is eroding
20   personal liberty.” S.B. 1667, Stats. 1998, ch. 449, § 1. It expressly “declare[d] that electronic
21   tracking of a person’s location without that person’s knowledge violates that person’s reasonable
22   expectation of privacy.” Id. Accordingly, CIPA provides in pertinent part: “No person or entity
23   in this state shall use an electronic tracking device to determine the location or movement of a
24   person” where “‘electronic tracking device’ means any device attached to a vehicle or other
25   movable thing that reveals its location or movement by the transmission of electronic signals.”
26   Cal. Pen. Code § 637.7(a), (d). This is exactly what Google has done.
27          As Google cannot square its conduct with CIPA’s primary mandate and clear purpose,
28   Google instead attempts to isolate certain phrases within CIPA and rip them from their proper
                                                                                    CASE NO. 5:18-CV-05062-EJD
                                                      -7-                   OPPOSITION TO MOTION TO DISMISS
                                                                                  CONSOLIDATED COMPLAINT
      Case 5:18-cv-05062-EJD Document 93 Filed 07/02/19 Page 12 of 27



 1   context. Google argues that an “electronic tracking device” under CIPA cannot merely be
 2   composed of computer software, despite that Plaintiffs allege that the “electronic tracking device”
 3   at issue is composed of physical hardware, not software. Compl. ¶¶ 123-24. Google also relies
 4   on a self-serving, selective definition of “attach,” implying that the Legislature actually sought to
 5   permit clandestine surveillance, so long as a device is not physically “fastened” to a movable
 6   object, even where a device is designed to travel with and accompany a movable object, as is
 7   consistent with other common usages of the word “attach.” Plaintiffs’ allegations offer the more
 8   plausible and commonsense interpretations of “electronic tracking device” and “attached” that
 9   better serve the intent of Legislature. Beyond the implausibility of Google’s interpretations, its
10   argument merely highlights the presence of factual issues, which are inappropriate to resolve on a
11   motion to dismiss.
12                  1.      Plaintiffs’ CIPA Allegations Do Not Hinge on Software.
13          Google’s argument that its software code cannot be an “electronic tracking device” under
14   CIPA is nothing more than a straw man. MTD 12-13. In no paragraph of Plaintiffs’
15   Consolidated Complaint describing Google’s violation of CIPA does the word “software”
16   appear. See Compl. 80, ¶¶ 118-127. Simply put, Plaintiffs do not allege that Google’s software
17   or mobile applications are “devices” as defined by CIPA. Instead, Plaintiffs allege that the
18   following are electronic tracking devices: GPS hardware, cellular radios, WiFi chips, and
19   Plaintiffs’ mobile devices (e.g., mobile phones). Id. ¶¶ 123-24. Therefore, while Plaintiffs do not
20   endorse the reasoning of Moreno v. San Francisco Bay Area Rapid Transit District, No. 17-2911,
21   2017 WL 6387764, at *5 (N.D. Cal. Dec. 14, 2017), its statement that “software, such as [an]
22   [a]pp, cannot” be an electronic tracking device under CIPA has no application to the case at hand.
23                  2.      Google’s Assertions that GPS, Cellular Radio, or WiFi Hardware Are
                            Not Electronic Tracking Devices Raise, at Most, Questions of Fact
24                          That Cannot Be Resolved on a Motion to Dismiss.
25          Plaintiffs allege that “GPS hardware, the cellular radio[s] and/or the WiFi chip[s]” are all
26   “attached to . . . each Class member’s mobile device (a ‘movable thing’).” Compl. ¶ 123. Google
27   then employed these electronic tracking devices to reveal “location or movement by the
28   transmission of electronic signals” in violation of CIPA. Id.
                                                                                    CASE NO. 5:18-CV-05062-EJD
                                                      -8-                   OPPOSITION TO MOTION TO DISMISS
                                                                                  CONSOLIDATED COMPLAINT
         Case 5:18-cv-05062-EJD Document 93 Filed 07/02/19 Page 13 of 27



 1           Google’s claim that the GPS hardware, cellular radios, and WiFi chips in Plaintiffs’
 2   mobile phones are “not ‘devices’ but are merely device components” fails any test of common
 3   sense. MTD 14. If electronic hardware that may be characterized as a “component” cannot be an
 4   electronic tracking device, then a navigation system present in every commercial aircraft cannot
 5   be an electronic tracking device because it, just like an engine or landing gear, is but a component
 6   of a larger aircraft. Likewise, employing Google’s logic, a built-in anti-theft car tracking system
 7   cannot be an electronic tracking device because it, too, is one of many components of an
 8   automobile—e.g., the radiator, power steering system, air conditioner, etc.
 9           Google’s technical and unsupported argument that GPS hardware, cellular radios, and
10   WiFi chips do not reveal one’s “location or movement by the transmission of electronic signals”
11   fares no better. MTD 14. Plaintiffs plausibly allege that they do. Compl. ¶123; see also, e.g.
12   Compl. Ex. 12 (Google Policy document stating: “If you use Google Maps for Mobile, we use
13   GPS, WiFi and cell tower signals to determine your location”). Precisely how GPS hardware,
14   cellular radios, and WiFi chips operate vis-à-vis Google’s unauthorized tracking of Plaintiffs’
15   location may be subject to expert testimony. Whether these electronic devices reveal location
16   information by transmission of electronic signals are questions of fact and cannot be adjudicated
17   based on attorney argument on a motion to dismiss. Google’s motion must be denied because
18   Plaintiffs’ allegations that GPS hardware, cellular radios, and WiFi chips reveal Plaintiffs’ precise
19   locations is plausible, and Plaintiffs’ “right to relief” rises far “above the speculative level.” Bell
20   Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).1
21                  3.      Plaintiffs’ Mobile Devices Are Electronic Tracking Devices that Travel
                            With Vehicles or Other Movable Things, and Are Subject to CIPA’s
22                          Prohibitions.
23
             Finally, Plaintiffs respectfully submit that this Court should not entertain Google’s cynical
24
     effort to turn CIPA on its head by transforming an anti-spying statute into a technical regulation
25
     1
26    Google also strains credulity in asserting that GPS hardware, cellular radios, and WiFi chips
     cannot be electronic tracking devices because they rely on “a battery, antennas, memory,
27   processors, and software” to function. Compl. 14. Electronic tracking devices would be
     expected to rely on batteries, antennas, processors, and software to function. Google cannot
28   define electronic tracking device out of existence by requiring such an item to be self-powered
     and function without the benefit of modern computing.
                                                                                     CASE NO. 5:18-CV-05062-EJD
                                                       -9-                   OPPOSITION TO MOTION TO DISMISS
                                                                                   CONSOLIDATED COMPLAINT
      Case 5:18-cv-05062-EJD Document 93 Filed 07/02/19 Page 14 of 27



 1   of the items to which an electronic tracking device may be “joined or fastened.” MTD 15.
 2   Specifically, Google attacks the following paragraph of Plaintiffs’ Complaint, wherein Plaintiffs
 3   plausibly allege that mobile phones are electronic tracking devices that travel with myriad
 4   vehicles and movable things:
 5          Google used each Class member’s mobile device as an “electronic tracking
            device” which when placed or attached on or within movable things “reveal[ed]”
 6          each device’s “location or movement by the transmission of electronic signals.”
            Vehicles—including cars, buses, trains, bicycles and other forms of
 7          transportation—are obvious examples of such moveable things. Other personal
            property—such as clothing, purses, briefcases, backpacks, are also “movable
 8          things[.]”
 9   Compl. ¶ 124. Because Google cannot dispute that “clothing, purses, briefcases, backpacks,” or
10   the like are “movable things” within the meaning of CIPA, Google instead hones in on the word
11   attach, as it appears within CIPA’s definition of an “‘electronic tracking device” as “any device
12   attached to a vehicle or other movable thing that reveals its location or movement.” Cal. Pen.
13   Code § 637.7(d). Google argues that “attach” may only mean “join or fasten” in this context—as
14   if the statute only applies to electronic tracking devices that are affixed, glued, or bolted to
15   movable property. It thus argues that a mobile phone cannot be an electronic tracking device
16   because it is not permanently or semi-permanently affixed to another movable object. MTD 15.
17   Google’s rigid definition of “attach,” however, is inconsistent with the Legislature’s intent and
18   yields absurd results. See infra Section III.C. Therefore, the meaning of “attach” within the
19   statute cannot be as narrow as Google claims.
20          The Legislature’s intent is unambiguous, as it declared in its preface to the statute at issue
21   “that the increasing use of electronic surveillance devices is eroding personal liberty,” S.B. 1667,
22   Stats. 1998, ch. 449, § 1, and then mandated that “[n]o person or entity in this state shall use an
23   electronic tracking device to determine the location or movement of a person,” Cal. Pen. Code
24   § 637.7(a). To avoid the Legislature’s unequivocal statement of intent in the statute itself, Google
25   misleadingly cites legislative analysis from March 1998, noting that an effect of the bill would be
26   to prohibit placement “of an electronic tracking device on an automobile by a person who is not
27   the registered owner” as proof that that this was why it was enacted. Google’s Request for
28   Judicial Notice Ex. 5, ECF No. 88-2; MTD 12. But the statute itself describes “electronic
                                                                                     CASE NO. 5:18-CV-05062-EJD
                                                      - 10 -                 OPPOSITION TO MOTION TO DISMISS
                                                                                   CONSOLIDATED COMPLAINT
      Case 5:18-cv-05062-EJD Document 93 Filed 07/02/19 Page 15 of 27



 1   tracking device[s]” as traveling with “vehicle[s] or other movable things”—i.e., non-vehicles.
 2   Cal. Pen. Code § 637.7(d) (emphasis added). Google also fails to acknowledge that the final
 3   August 1998 legislative analysis prior to the bill’s final passage described the effect of the statute
 4   in much broader terms in no way limited to automobiles, indicating that the bill “[m]akes it a
 5   misdemeanor for unauthorized persons to use an electronic tracking device [] to determine the
 6   location or movement of a person.” Cal. Bill Analysis, Assembly Comm. On Appropriations
 7   (Aug. 5, 1998) (emphasis added) (available on Westlaw); accord Cal. Bill Analysis, Assembly
 8   Comm. On Appropriations (June 23, 1998) (available on Westlaw). Tracking devices in or on
 9   vehicles was undoubtedly the technology of greatest concern in 1998, when far fewer
10   Californians had mobile phones, and mobile phones did not have the GPS capabilities that
11   became commonplace approximately a decade later with the proliferation of smartphones,
12   including with the release of the iPhone in 2007. Nevertheless, the bill analyses make clear that
13   the Legislature did not intend to limit the statute to only the most common technology
14   applications of 1998; and indeed, was concerned with securing privacy rights against new abuses
15   enabled by “advances in science and technology.” Cal. Pen. Code § 630.
16          Adopting Google’s definition of “attach” as permanently or semi-permanently “joined or
17   fastened” within the context of a “device attached to a vehicle or other movable thing,” would
18   fatally undermine the Legislature’s stated intent. Cal. Pen. Code § 637.7(d). Under Google’s
19   definition of “joined or fastened,” and its preferred application of the statute to vehicles, while a
20   GPS device glued to the undercarriage of a vehicle would be prohibited, the same device hidden
21   and resting loosely in a car’s trunk or under a seat would not. Likewise, under Google’s reading
22   of the statute, Google violates CIPA with respect to the majority of class members who keep their
23   mobile phones “joined or fastened” to a protective case, but its surveillance is perfectly legal for
24   those class members who keep their phone bare. And for class members who fasten their mobile
25   phones to a belt holster, Google only violates CIPA when the mobile phone is in the belt holster
26   but not when it is found in one’s pocket, purse, or backpack traveling with the user everywhere he
27   or she goes. This cannot be what the Legislature intended when it prohibited unauthorized
28
                                                                                     CASE NO. 5:18-CV-05062-EJD
                                                      - 11 -                 OPPOSITION TO MOTION TO DISMISS
                                                                                   CONSOLIDATED COMPLAINT
         Case 5:18-cv-05062-EJD Document 93 Filed 07/02/19 Page 16 of 27



 1   tracking of “the location or movement of a person.” Cal. Pen. Code § 637.7(a).2
 2           Nor is Google’s definition consistent with the limited case law applying CIPA to location
 3   tracking. The only California appellate court to have addressed the contours of CIPA’s
 4   prohibition on electronic location tracking indicated that “a cell phone secreted in [the victim’s]
 5   vehicle”—not glued, affixed, joined, or fastened to the vehicle—is “a violation of Penal Code
 6   section 637.7, subdivision (a).” Morales v. County of L.A., No. 257303, 2015 WL 4240720, at
 7   *1-2 (Cal. Ct. App. July 14, 2015).3 Further, in 2018, Judge Corley, in Gonzales, 305 F. Supp. 3d
 8   at 1089-90, suggested that a GPS-enabled mobile phone would be an electronic tracking device
 9   under CIPA. Notably, in 2017, Judge Corley also authored Moreno, upon which Google relies
10   entirely for its preferred definition of “attach.” 2017 WL 6387764, at *5. There, the court had no
11   need to examine the multiple meanings of attach and addressed the definition in three sentences,
12   concluding that software code could not be “attached to” a mobile device because software code
13   is not a physical object. Id. Judge Corley’s later decision in Gonzales suggests she did not intend
14   in the non-binding Moreno decision to define “attach” so narrowly as to foreclose Plaintiffs’
15   claims here. This is clear because the alleged mobile phone tracking device addressed in her
16   Gonzales opinion travels with a person in and out of a vehicle—i.e., it is not “joined or fastened”
17   to a person or vehicle.
18           In light of both legislative intent and case law interpreting CIPA’s use of “attached”
19   within the context of a “device attached to a vehicle or other movable thing,” “attached to” must
20   mean something akin to accompanying or “traveling with.” That is, an electronic tracking device
21   travels with a vehicle or other movable thing, transmitting information about their location
22   through electronic signals. Dictionaries support this common-sense understanding of “attached.”
23
     2 Even accepting Google’s argument that “attach” may only mean “join or fasten,” which the
24   Court should not, Plaintiffs’ claims survive so long as any named plaintiff kept his or her mobile
     device in a protective case, as surely at least one—if not all—of the named plaintiffs did. See,
25   e.g., Statistica, Do you use a protective case for your smartphone? (Apr. 3, 2017), available at
     https://www.statista.com/statistics/368627/us-protective-case-usage-among-smartphone-owners/
26   (survey showing 79 percent of smartphone users in the United States use protective cases).
     3 Plaintiffs recognize that Morales is an unpublished decision of the California Court of Appeal.

27   It is the only California authority, however, and a “[c]ourt may,” and Plaintiffs respectfully
     submit should, “consider an unpublished decision of the California Court of Appeals for its
28   ‘persuasive reasoning.’” Lee v. Pep Boys, No. 12-5064, 2014 WL 129171, at *5 n.6 (N.D. Cal.
     Jan. 14, 2014)
                                                                                   CASE NO. 5:18-CV-05062-EJD
                                                     - 12 -                OPPOSITION TO MOTION TO DISMISS
                                                                                 CONSOLIDATED COMPLAINT
      Case 5:18-cv-05062-EJD Document 93 Filed 07/02/19 Page 17 of 27



 1   For example, included among the American Heritage Dictionary’s definitions is “connect[ed] as
 2   an adjunct or associated . . . part.” Am. Heritage Dictionary (2019), Attach, Definition 2.
 3   Further, Merriam-Webster defines “attach” as “to bring [] into an association” and “to associate
 4   as a property or adjunct.” Merriam-Webster Unabridged Dictionary (2019), Attach, Definitions
 5   3.a, 7. Even under Google’s definition of “attached” as “joined,” Google’s own dictionary
 6   confirms that something “joined” need not be permanently or semi-permanently fused to
 7   something else, as it aptly defines “attach” as to “join (someone or something) without being
 8   invited,” much as Plaintiffs did not invite Google to track them with their ever-present mobile
 9   devices. Google Dictionary, Attach, Definition 1, available at
10   https://www.google.com/search?q=dictionary#dobs=attach (last accessed June 21, 2019). These
11   sources confirm that, when an electronic tracking device is attached to something, it is associated
12   with that thing, traveling with it from place to place. Unsurprisingly travel with is the definition
13   consistent with the Chief Justice of the United States’ usage when he observed that a cell phone
14   is, in essence, “attached” to the “phone’s user” as if it were an “ankle monitor.” Carpenter v.
15   United States, 138 S. Ct. 2206, 2218 (2018).
16              Google’s wishful redefinition of the term “electronic tracking device” within CIPA would
17   defeat the Legislature’s intent and grant Google a permanent license to conduct surveillance on
18   people’s locations. As Google would have it, CIPA only prohibits unauthorized tracking of a
19   person when conducted using the least effective technology: a transponder affixed to a
20   sometimes-occupied vehicle, as opposed to a mobile device, which, on the other hand, travels
21   with a person at all times. Plaintiffs’ mobile devices are undoubtedly electronic tracking devices
22   within the meaning of CIPA. Plaintiffs’ CIPA claim cannot be dismissed, and Plaintiffs should
23   be afforded an opportunity to prove that Google’s unauthorized location tracking violated the
24   statute.
25              D.     Plaintiffs Properly Plead the California Constitutional and Intrusion Upon
                       Seclusion Claims.
26

27              To state a claim under the California Constitution’s right to privacy, a plaintiff must show:
28   (1) a legally protected privacy interest; (2) a reasonable expectation of privacy under the
                                                                                      CASE NO. 5:18-CV-05062-EJD
                                                        - 13 -                OPPOSITION TO MOTION TO DISMISS
                                                                                    CONSOLIDATED COMPLAINT
         Case 5:18-cv-05062-EJD Document 93 Filed 07/02/19 Page 18 of 27



 1   circumstances; and (3) conduct by the defendant that amounts to a serious invasion of the
 2   protected privacy interest. Hill, 7 Cal. 4th at 35-37.4 Similarly, a common law intrusion upon
 3   seclusion claim must allege: “(1) intrusion into a private place, conversation or matter, (2) in a
 4   manner highly offensive to a reasonable person.” Shulman v. Grp. W Prods., Inc., 18 Cal. 4th
 5   200, 231 (1998). As Defendant concedes (see MTD 19-20) analysis of these respective prongs is
 6   effectively identical. See, e.g., In re Vizio, Inc. Consumer Privacy Litig., 238 F. Supp. 3d 1204,
 7   1232 n.11 (C.D. Cal. 2017). Therefore, for the purposes of this motion, Plaintiffs analyze their
 8   California constitutional and common law claims together under Hill’s three elements.
 9           Whether expectations of privacy are “reasonable,” and whether actions constitute
10   “serious” invasions of privacy “are mixed questions of law and fact.” See Hill, 7 Cal. 4th at 40.
11   Only if “the undisputed material facts show no reasonable expectation of privacy or an
12   insubstantial impact on privacy interests,” may “the question of invasion [of privacy] be
13   adjudicated as a matter of law.” Id. In arguing that Plaintiffs have not alleged a serious violation
14   of a reasonable expectation of privacy, Google fails to accept all of Plaintiffs’ allegations as true
15   and construed in a light most favorable to Plaintiffs, as this Court must do when ruling on this
16   motion.
17                  1.      Plaintiffs Have a Legally Protected Privacy Interest in Their Location
                            Information.
18
             Google asks this Court to determine as a matter of law, upon the pleadings and without a
19
     developed factual record, that geolocation information cannot ever legally constitute “extremely
20
     sensitive information.” MTD 16. Google’s argument flies in the face of Plaintiffs’ allegations,
21
     the current judicial decisions recognizing the sensitivity of the type of private location
22
     information at issue here, and Google’s own public statements to the contrary dating back more
23
     than a decade. Plaintiffs more than sufficiently allege an invasion of a legally protected privacy
24
     interest.5
25
     4
26     The Hill elements do not constitute a categorical test, but rather serve as threshold components
     of a valid claim to be used to “weed out claims that involve so insignificant or de minimis an
27   intrusion on a constitutionally protected privacy interest as not even to require an explanation or
     justification by the defendant.” Loder v. City of Glendale, 14 Cal.4th 846, 893 (1997).
     5 The California Supreme Court has at times described “[l]egally recognized privacy interests as
28
                                                                                    CASE NO. 5:18-CV-05062-EJD
                                                     - 14 -                 OPPOSITION TO MOTION TO DISMISS
                                                                                  CONSOLIDATED COMPLAINT
      Case 5:18-cv-05062-EJD Document 93 Filed 07/02/19 Page 19 of 27



 1           Plaintiffs allege Google surreptitiously collected and stored comprehensive and highly
 2   sensitive location data capable of creating a detailed profile of an individual’s life. See, e.g.,
 3   Compl. ¶¶ 2, 54-57, 79, 139. The nature of the location information Google collects is granular
 4   and revealing, containing several precise data points including how a user is traveling. Id. at ¶ 50.
 5   In short, “for a given individual, Google not only stores a record of where, specifically, she is, at
 6   what time, and for what duration, Google also discerns how fast she is traveling, whether it is on
 7   foot or in a vehicle.” Id. at ¶ 53. Plaintiffs further allege that the body of location information
 8   Google collects and stores so precisely and categorically records users’ movements over time that
 9   it can effectively reveal not only movements to and from locations, but one’s employment, health
10   conditions, religious and political beliefs, and information about one’s children. See, e.g., Compl.
11   ¶¶ 11, 20, 23, 26, 29. This could include something as personal as the frequency with which a
12   parent brings a child to therapist visits. Id. By amassing an immense database of location
13   information concerning tens of millions of users, Google has systematically divested them of the
14   ability to “mak[e] intimate personal decisions or conduct[] personal activities without observation
15   [or] intrusion.” Hill, 7 Cal. 4th at 35.
16           With the increasing ubiquity of cellphones, and the concomitant consumption of mobile
17   digital technology, the United States Supreme Court has led with the emerging vision that the
18   collection of location data poses a threat to citizens’ reasonable expectation of privacy. In
19   Carpenter, the Court specifically “h[e]ld that an individual maintains a legitimate expectation of
20   privacy in the record of his physical movements as captured through [cell phones].” 138 S. Ct. at
21   2217; see also United States v. Jones, 565 U.S. 400, 430 (2012) (Alito, J., concurring) (finding
22   that long term monitoring of one’s location with GPS technology “impinges on expectations of
23   privacy”). Notably, the Court saw that the “unique nature of cell phone location information”
24   presented a “new phenomenon: the ability to chronicle a person’s past movements through the
25

26   generally” falling in two classes: “information privacy” and “autonomy privacy.” Both privacy
     interests are at stake here. “Informational privacy” is at issue because Plaintiffs allege Google
27   “misuse[d] [their] sensitive and confidential [location] information.” Likewise, “autonomy
     privacy” is at issue because Google’s comprehensive cataloging of Plaintiffs’ movements—and
28   associated life choices—restricts their ability to “mak[e] intimate personal decisions . . . without
     observation [or] intrusion.” Hill, 7 Cal. 4th at 35. See also Compl. at 1, ¶¶ 11, 20, 23, 26, 29.
                                                                                     CASE NO. 5:18-CV-05062-EJD
                                                      - 15 -                 OPPOSITION TO MOTION TO DISMISS
                                                                                   CONSOLIDATED COMPLAINT
      Case 5:18-cv-05062-EJD Document 93 Filed 07/02/19 Page 20 of 27



 1   record of his cell phone signals.” Carpenter, 138 S. Ct. at 2217, 2216. The threat posed by the
 2   unflinchingly comprehensive collection of personal data which impelled the Supreme Court in
 3   Carpenter to conclude citizens have a reasonable expectation of privacy in such data, is the same
 4   kind of systematic collection of data that Plaintiffs allege Google has been engaged in here.
 5          Acknowledging the dynamic nature of the law in this area, another court in this District
 6   noted in a case also involving, in part, location information, that “[c]urrent privacy expectations
 7   are developing, to say the least,” and thus “privacy interest and accompanying legal standards are
 8   best viewed flexibly and in context.” McDonald v. Kiloo ApS, No. 17-4344, 2019 WL 2211316,
 9   at *4 (N.D. Cal. May 22, 2019) (emphasis added) (quoting Hill, 7 Cal. 4th at 31). See also
10   Gonzales, 305 F. Supp. 3d at 1091 (“Plaintiff has sufficiently pled a protected privacy interest as
11   to home addresses and arguably precise geolocation data.”).
12          Against the weight of this developing, and controlling, precedent, Google relies on a pre-
13   smart phone era case that rejected the argument that a criminal sex offender had a superior
14   interest in protecting the privacy of his home address than the State did in providing notice of it to
15   protect the public. MTD 16, citing Fredenburg v. City of Fremont, 119 Cal. App. 4th 408, 423
16   (2004). The location information at issue in Fredenburg was limited to the “general location of
17   one's residence,” and did not extend to the systematic tracking of movements over time.
18   Fredenburg, 119 Cal. App. 4th at 422. That case simply has no place in the Court’s analysis here.
19          Publicly, outside of its litigation battles, Google has for years acknowledged that location
20   information is highly sensitive. For example, when Google launched its “Latitude” feature in
21   2009, which utilized real-time location data, it assured users that it had “built fine-grained privacy
22   controls right into the application” because “we recognize the sensitivity of location data.”
23   Compl. at ¶ 61. Google’s privacy assurances to its users have been unrelenting even as its
24   undisclosed surveillance continues, aided by improvements in tracking technology, and
25   broadened with the booming presence of mobile devices in modern life. For example, in a 2015
26   statement of support submitted to the Legislature for a since-enacted California law prohibiting
27   government entities from obtaining “current and prior locations of [personal mobile] device[s]”
28   without a warrant, Google emphasized that the law would offer “important protections [its users]
                                                                                    CASE NO. 5:18-CV-05062-EJD
                                                     - 16 -                 OPPOSITION TO MOTION TO DISMISS
                                                                                  CONSOLIDATED COMPLAINT
      Case 5:18-cv-05062-EJD Document 93 Filed 07/02/19 Page 21 of 27



 1   should reasonably expect.” See Cal. Pen. Code § 1546(g); Letter to Senator Mark Leno (Mar. 12,
 2   2015), available at https://www.eff.org/files/2015/03/19/google_sb_178_support_letter.pdf
 3   (emphasis added). And, as recently as December 2018, after the commencement of this Action,
 4   in testimony before Congress, Google’s CEO expressly agreed that geolocation information—
 5   identical to that at issue here—is “considered highly, highly sensitive.” Id. at ¶ 87.
 6           In direct contrast to its CEO’s statement to Congress, Google argues here that location
 7   information is not “extremely sensitive.” MTD 16. Rather than decipher Google’s contradictory
 8   positions on the same issue, the Court should, as is required on a motion to dismiss, accept
 9   Plaintiffs’ allegations as true, recognizing that it is plausible that the location information at issue
10   is sufficiently sensitive to support a legally protected privacy interest.
11                     2.    Plaintiffs Retain a Reasonable Expectation of Privacy When They Use
                             Google’s Services.
12

13           Plaintiffs’ allegations also establish a plausible basis for their reasonable expectation in
14   the privacy of their location information. Plaintiffs and the proposed class members reasonably
15   expected that Google would not track or store any location information when the “Location
16   History” setting was disabled. See, e.g., Compl. ¶¶ 8-9, 13-14, 18, 21, 24, 27, 65. Google
17   misrepresented that “the places you go are no longer stored” when Location History is disabled,
18   fueling Plaintiffs’ reasonable expectation of privacy in that information. Id. ¶ 40. At a minimum,
19   the determination of whether users had a reasonable expectation of privacy in the specific type of
20   location information Google has been surreptitiously taking is a mixed question of law and fact,
21   better suited to be made on a fully developed record, and not on a motion to dismiss. See Hill, 7
22   Cal. 4th at 40.
23           Google’s cited cases highlight the paucity of support for its position. As noted above,
24   Fredenburg v. City of Fremont concerned information concerning the general vicinity of one’s
25   residence, not the systematic recordation of movements and locations over time, brought down to
26   the street-level. Fredenburg, 119 Cal. App. 4th 411. Further, Fredenburg was decided on
27   summary judgment on a full record, and not on the pleadings.
28           Cahen v. Toyota Motor Corp. is even less on point. 147 F. Supp. 3d 955 (N.D. Cal.
                                                                                      CASE NO. 5:18-CV-05062-EJD
                                                      - 17 -                  OPPOSITION TO MOTION TO DISMISS
                                                                                    CONSOLIDATED COMPLAINT
      Case 5:18-cv-05062-EJD Document 93 Filed 07/02/19 Page 22 of 27



 1   2015). The only relevant allegation in Cahen is that the defendants tracked the plaintiffs’
 2   vehicles’ driving history, performance, or location at various times. The court held that tracking a
 3   vehicle’s location “at various times” is not the type of information the California Constitution
 4   aims to protect. Id. at 973. By contrast, the allegations here are that Google not only tracked
 5   Plaintiffs continuously in their cars, but also in every other aspect of their lives. The difference
 6   between these allegations is stark and renders comparisons futile. As the Supreme Court
 7   recognized in Carpenter, when collected over time, stored location information “provides an
 8   intimate window into a person’s life, revealing not only his particular movements, but through
 9   them his familial, political, professional, religious, and sexual associations.” 138 S.Ct. at 2217
10   (quoting Jones, 565 U.S. at 415).
11          Based on Google’s own instructions, Plaintiffs took concrete action to ensure that Google
12   would not create historical compendiums of their movements over time. Thus, Plaintiffs have
13   more than adequately pled that they maintained a reasonable expectation of privacy in their
14   location information when using Google’s services.
15                  3.      Plaintiffs Plausibly Allege that Google’s Surveillance Is a Serious
                            Invasion of Their Protected Privacy Interests.
16

17          Plaintiffs’ allegations demonstrate that Google’s surreptitious tracking of their location
18   data violates time-honored social norms and represents an egregious breach of their reasonable
19   expectations of privacy. In addition to the Supreme Court’s recognition that unauthorized
20   collection of location data violates constitutionally protected privacy interests, lower courts also
21   have held that even routine data collection practices may be highly offensive when the defendant
22   disregards consumers’ privacy choices.
23          For example, a court in this District recently denied a motion to dismiss where, as here,
24   allegations involved the secret and unauthorized collection of user data, sufficient to generate
25   unique profiles of individuals. The court held that “[c]urrent privacy expectations are
26   developing” with respect to whether a user “owns and controls his or her personal information,
27   and whether a commercial entity that secretly harvests it commits a highly offensive or egregious
28   act.” McDonald, 2019 WL 2211316, at *7. The court concluded that it could not “say that the
                                                                                    CASE NO. 5:18-CV-05062-EJD
                                                     - 18 -                 OPPOSITION TO MOTION TO DISMISS
                                                                                  CONSOLIDATED COMPLAINT
      Case 5:18-cv-05062-EJD Document 93 Filed 07/02/19 Page 23 of 27



 1   answers are so patently obvious that the plaintiffs’ allegations are implausible or inadequate as a
 2   matter of law.” Id.
 3          Google’s misrepresentations about Location History bear on the seriousness of the privacy
 4   violation as well. The Third Circuit, applying California law, held that Google’s “deceit and
 5   disregard” in surreptitiously tracking it customers’ use of the internet “raises different issues than
 6   tracking or disclosure alone.” In re Google Inc. Cookie Placement Consumer Privacy Litig., 806
 7   F.3d 125, 150 (3d Cir. 2015) (“Whether or not data-based targeting is the internet’s pole star,
 8   users are entitled to deny consent, and they are entitled to rely on the public promises of the
 9   companies they deal with.”). The Court noted that deceitful conduct may elevate a privacy
10   violation, holding that
11          [w]hat is notable about this case is how Google accomplished its tracking.
            Allegedly, this was by overriding the plaintiffs’ [web browser] cookie blockers,
12          while concurrently announcing in its Privacy Policy that internet users could “reset
            your browser to refuse all cookies.” Google further assured Safari users
13          specifically that their cookie blockers meant that using Google’s in-house
            prophylactic would be extraneous. Characterized by deceit and disregard, the
14          alleged conduct raises different issues than tracking or disclosure alone.
15   Id. (emphasis in original).
16          Here, as in In re Google Inc. Cookie Placement, Plaintiffs allege Google published
17   instructions that purportedly would allow users to block Google from tracking their location,
18   while Google intentionally continued tracking and storing that data against its users’ explicit
19   instructions. See Compl. ¶¶ 4-6. Google’s “deceit and disregard” for Plaintiffs’ preferences,
20   while not required to allege serious violation of their privacy, underscores the egregiousness of
21   the privacy violation at issue.
22          Unsurprisingly, Google is unable to marshal case law supporting its contention that
23   tracking Plaintiffs’ locations in direct violation of Plaintiffs’ explicit instructions is somehow not
24   sufficiently egregious to support common law and constitutional invasion of privacy claims. For
25   example, Folgelstrom v. Lamps Plus, Inc., 195 Cal. App. 4th 986 (2011), involved significantly
26   less, and less sensitive, information than at issue here. In Folgelstrom, the defendant requested
27   that customers provide their zip codes in credit card transactions so that it could obtain their home
28   addresses for the purpose of mailing marketing materials. Id. at 989. Google’s claim that
                                                                                     CASE NO. 5:18-CV-05062-EJD
                                                      - 19 -                 OPPOSITION TO MOTION TO DISMISS
                                                                                   CONSOLIDATED COMPLAINT
         Case 5:18-cv-05062-EJD Document 93 Filed 07/02/19 Page 24 of 27



 1   requesting a customer’s zip code is “routine commercial behavior” indistinguishable from
 2   allegations of location tracking, over the course of years and with explicit instruction not to do so,
 3   is preposterous. MTD 3. Creating a historical compendium of one’s historical location from
 4   mobile devices is “qualitatively different” from the collection of singular analog records—i.e., zip
 5   codes. Carpenter, 138 S. Ct. at 2216-17.
 6           Moreno’s facts and allegations are similarly off point. The Moreno court held that the
 7   pleadings did not allege a sufficiently egregious violation of social norms, in part, because there
 8   were no allegations “even that [the defendant] was aware of the data collection.” 2017 WL
 9   6387764, at 8. Here, Plaintiffs allege the opposite. Plaintiffs allege Google engaged in a multi-
10   year scheme to mislead Plaintiffs into thinking they had prevented Google from tracking their
11   movements, while Google continued to track and store vast quantities of sensitive location data
12   for commercially exploitable purposes. See, e.g., Compl. ¶ 1.
13           Nor does In re iPhone Application Litigation support Google’s argument. 844 F. Supp.
14   2d 1040 (N.D. Cal. 2012). There, plaintiffs alleged that Apple violated their privacy rights by
15   allowing third-party developers to collect certain identifying information from their mobile
16   devices. Notably, unlike Google’s misrepresentation, Apple’s representation at issue—that it
17   would take “precautions . . . to safeguard [users’] personal information against theft, loss, and
18   misuse, as well as against unauthorized access, disclosure, alteration, and destruction”—did not
19   on its face appear to be false. Id. at 1049. By contrast, Google published specific instructions
20   regarding how users could protect their location information. Plaintiffs followed those
21   instructions, but Google secretly collected their location information anyway. 6
22           Finally, Google’s reliance on In re Google Privacy Policy Litigation for the proposition
23   that “the collection of geolocation data is not sufficient to establish a constitutional claim for
24
     6 Google’s reliance on In re Yahoo Mail Litig., 7 F. Supp. 3d 1016 (N.D. Cal. 2014), is similarly
25   misplaced. There, the court dismissed plaintiffs’ claim for violation of privacy under the
     California Constitution with leave to amend, because plaintiffs had not described the content of
26   the emails they alleged Yahoo intercepted and scanned with enough specificity for the court to
     conclude that the interception implicated a legally protected privacy right. Id. at 1041-42. Here,
27   by contrast, Plaintiffs allege Google’s collection of the intimate details of their precise location
     over years, despite Plaintiffs’ instruction not to collect such information, violates well-recognized
28   legally protected privacy interests recognized by many courts, including the United States
     Supreme Court.
                                                                                     CASE NO. 5:18-CV-05062-EJD
                                                      - 20 -                 OPPOSITION TO MOTION TO DISMISS
                                                                                   CONSOLIDATED COMPLAINT
      Case 5:18-cv-05062-EJD Document 93 Filed 07/02/19 Page 25 of 27



 1   invasion of privacy” is troubling. MTD 19. Google mischaracterizes the court’s holding. The In
 2   re Google Privacy plaintiffs alleged that Google commingled information collected through the
 3   use of one Google product with information collected during the consumer’s use of other Google
 4   products. 58 F. Supp. 3d 968, 987 (N.D. Cal. 2014). Critically, the information at issue was all
 5   collected pursuant to “a single, unified [privacy] policy that allow[ed] Google to comingle user
 6   data across accounts.” Id. at 974. That is, Google did not misrepresent its conduct to users.
 7   Here, on the other hand, Google represented that users could ensure that it would not save a
 8   historical record of their movements. Plaintiffs then followed Google’s instructions, yet for years
 9   Google secretly collected and stored their location information. Google’s citation to In re Google
10   Privacy is an attempt to confuse the relevant issues and does not support dismissal.
11          Google’s authorities involve far less personal information and do not support its assertion
12   that case law “confirm[s] that the collection of geolocation data is not sufficient to establish a
13   constitutional claim for invasion of privacy.” MTD 19. Moreover, Google cites no case in which
14   the defendant engaged in conduct even bordering on Google’s deception.
15          Perhaps more important than the weaknesses of Google’s authorities is the fact that
16   Google ignores the myriad ways Plaintiffs have alleged that Google’s conduct egregiously
17   violates longstanding social norms. Google does not engage with at least 12 pages of detailed
18   allegations regarding social norms about location privacy. These allegations are tethered to
19   academic research, statements from advocacy groups, investigative reporting and articles from
20   major media outlets, public opinion surveys, industry self-regulatory standards, and state and
21   federal statutes and regulations enacted to protect the privacy of both adult and children’s
22   sensitive location data. Compl. ¶¶ 79-109. These authorities underscore the plausibility of
23   Plaintiffs’ allegation that Google’s surreptitious tracking of their location contradicts time-
24   honored social norms and egregiously violates their reasonable expectations of privacy.
25          In sum, Plaintiffs’ allegations are more than sufficient to state claims for intrusion upon
26   seclusion and invasion of privacy under the California Constitution.
27

28
                                                                                    CASE NO. 5:18-CV-05062-EJD
                                                     - 21 -                 OPPOSITION TO MOTION TO DISMISS
                                                                                  CONSOLIDATED COMPLAINT
      Case 5:18-cv-05062-EJD Document 93 Filed 07/02/19 Page 26 of 27



 1   IV.    CONCLUSION
 2          Plaintiffs have plausibly alleged that Google violated their privacy rights under CIPA, the
 3   California Constitution, and common law intrusion upon seclusion by recording their locations
 4   and movements not only without their consent, but in direct violation of Google’s public
 5   assurance that “with Location History off, the places you go are no longer stored.” Compl. ¶ 40
 6   (emphasis added). Therefore, Plaintiffs respectfully request that the Court deny Google’s Motion
 7   to Dismiss and allow this case to proceed on the merits.
 8

 9    Dated: July 2, 2019                    Respectfully Submitted,
10                                              /s/ Tina Wolfson
                                             Tina Wolfson (SBN 174806)
11                                           twolfson@ahdootwolfson.com
                                             Theodore W. Maya (SBN 223242)
12                                           tmaya@ahdootwolfson.com
                                             Alex R. Straus (SBN 321366)
13                                           astraus@ahdootwolfson.com
                                             Brad King (SBN 274399)
14                                           bking@ahdootwolfson.com
                                             AHDOOT & WOLFSON, PC
15                                           10728 Lindbrook Drive
                                             Los Angeles, CA 90024
16                                           Telephone: 310.474.9111
                                             Facsimile: 310.474.8585
17
                                               /s/ Michael W. Sobol
18                                           Michael W. Sobol (SBN 194857)
                                             msobol@lchb.com
19                                           Melissa Gardner (SBN 289096)
                                             mgardner@lchb.com
20                                           Michael Levin-Gesundheit (SBN 292930)
                                             mlevin@lchb.com
21                                           LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                             275 Battery Street, 29th Floor
22                                           San Francisco, CA 94111-3339
                                             Telephone: 415.956.1000
23                                           Facsimile: 415.956.1008
24

25

26

27

28
                                                                                 CASE NO. 5:18-CV-05062-EJD
                                                   - 22 -                OPPOSITION TO MOTION TO DISMISS
                                                                               CONSOLIDATED COMPLAINT
      Case 5:18-cv-05062-EJD Document 93 Filed 07/02/19 Page 27 of 27



 1                                           Nicholas Diamand (pro hac vice)
                                             ndiamand@lchb.com
 2                                           LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                             250 Hudson Street, 8th Floor
 3                                           New York, NY 10013
                                             Telephone: 212.355.9500
 4                                           Facsimile: 212.355.9592

 5                                           Interim Co-Lead Class Counsel
 6

 7
                         ATTESTATION OF FILER—LOCAL RULE 5-1(i)(3)
 8
            I, Tina Wolfson, attest that concurrence in the filing of this document has been obtained
 9
     from the other signatories. I declare under penalty of perjury under the laws of the United States
10
     of America that the foregoing is true and correct.
11

12                                                             /s/ Tina Wolfson
                                                             Tina Wolfson
13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                                                    CASE NO. 5:18-CV-05062-EJD
                                                    - 23 -                  OPPOSITION TO MOTION TO DISMISS
                                                                                  CONSOLIDATED COMPLAINT
